DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 
Regarding claim 12, the limitation “...to determine whether the corresponding connection of the respective detector has an intermittent or poor connection with the respective load,” does not find antecedent basis with the disclosure and must be corrected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 3, 5, 9-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) in view of Ribbich et al. (US2018/0283716).

Regarding Claim 1, Warren teaches a system for detection of equipment connections to a thermostat [fig 7], 
the system comprising:
one or more processors implemented in circuitry [708; 732; 0071; 0072; fig 7];
one or more terminals [at least terminals C, W Y etc. at fig 7; 0073];
wherein a respective terminal of the one or more terminals is configured to directly connect to a respective load, wherein the respective load comprises heating, ventilation, and air conditioning (HVAC) equipment [0073; fig 7]; and 
one or more detectors [at 712; 0072], 
wherein each detector [at 712] of the one or more detectors connects between a respective terminal [at least the insertion points of wires into detectors at 712] of the one or more terminals and the one or more processors [at least processor 708; 0073]
wherein each detector [712] of the one or more detectors is configured to provide a signal to the one or more processors relative to the respective terminal [0073];
wherein the one or more processors [708] is configured to determine, whether the respective terminal of the one or more terminals connects to the respective load of the one or more loads based on receiving pulses from a respective detector connected to the respective terminal [0073; where at least a voltage i.e. pulse is received by the processor from the detector].
Warren does not teach wherein the one or more processors is configured to output to a user interface a thermostat configuration based on determining whether the respective terminal connects to the respective load.
However, Ribbich teaches a thermostat for controlling HVAC equipment [0001] having wherein one or more processors [404] is configured to output to a user interface [204] a thermostat configuration based on determining whether respective terminals [208] connects to a respective load i.e. equipment [0038; 0050; 0057; 0106; figs 4 & 7], Ribbich teaches that it is known that this arrangement provides a user the connection status of the respective terminals [0106].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have wherein the one or more processors is configured to output to a user interface a thermostat configuration based on determining whether the respective terminal connects to the respective load in view of the teachings of Ribbich in order to provide a user the connection status of the respective terminals.

Regarding Claim 2, Warren, as modified, teaches the invention above and Warren teaches wherein the one or more processors is configured to determine that the respective terminal is disconnected from the respective load based on receiving no signal from the respective detector [0073; where an open circuit is indicative of the wire being disconnected].

Regarding Claim 3, Warren, as modified, teaches the invention above and Warren teaches wherein at least one detector [at 712] is configured to connect to electrical power [at least Vcc main; see fig 7], 
wherein the at least one detector connected to electric power is configured to output pulses to the one or more processors [708; 0073], 
wherein the one or more processors [708] is configured to determine when the respective load is in the OFF state based on comparing: a phase of the pulses from respective detector connected to the respective load, and a phase of the pulses from the at least one detector connected to electric power [0073; 0074; where the microprocessor will either “see” or “not see” voltage at the terminal from which the caparison would determine an ON or OFF status].

Regarding Claim 5, Warren, as modified, teaches the invention above and Warren teaches a full wave rectifier [720] having a first input connected to the first end of the winding of the transformer [at 718] and a second input connected to the ground [0075; fig 7]; and a voltage regulator [724] having an input connected to an output of the full wave rectifier [720] and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors [0075; fig 7].

Regarding Claim 9, Warren, as modified, teaches the invention of Claim 1 above and Warren teaches wherein the one or more loads comprises one or more of a heater, a cooler, a compressor, a heat pump, a humidifier, a fan, a furnace, a heat strip, a valve, an air conditioner, and a dehumidifier [0071].

Regarding Claim 10, Warren teaches a system comprising 
a thermostat [fig 7] comprising N connections configured to connect to at least one of power [0073; 0076; 0078; fig 7] and 
a load comprising heating, ventilation, and air conditioning (HVAC) equipment [at 684; 0071; 0073; where N is a positive whole number]; and one or more detectors [712; 0073];
an input and 
an output configured to connect the one or more processers [implicit at 0071-0076; fig 7];
wherein: 
each respective connection of the N connections is configured to connect to a respective input of a respective detector of the one of more detectors [0073; fig 7];
the one or more processors [708; 732] is configured to 
determine whether the respective connection of the N connections is connected to a respective load or not connected, based on the one or more processors determining that a respective signal from a respective detector [712] with the respective input connected to the load [at least HVAC] comprises pulses [0073; where at least a voltage i.e. pulse is received by the processor from the detector; 0074; where the microprocessor will either “see” or “not see” voltage at the terminal from which the caparison would determine a ON or OFF status].
Warren does not teach outputting to a user interface a thermostat configuration based on determining whether the respective terminal connects to the respective load.
However, Ribbich teaches a thermostat for controlling HVAC equipment [0001] that outputs to a user interface [204] whether a respective terminal connects to a respective load i.e. equipment [0038; 0050; 0057; 0106; figs 4 & 7], Ribbich teaches that it is known that this arrangement provides a user the connection status of the respective terminals [0106].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to output to a user interface a thermostat configuration based on determining whether the respective terminal connects to the respective load in view of the teachings of Ribbich in order to provide a user the connection status of the respective terminals.

Regarding Claim 11, Warren, as modified, teaches the invention above and Warren teaches a general-purpose input/output circuit at each input of the one or more processors corresponding to and connected to each respective detector output [0071; by inspection at fig 7].

Regarding Claim 12, as best understood, Warren, as modified, teaches the invention of Claim 10 above and Ribbich teaches wherein, over a period of time, each detector and the one or more processors are configured to determine whether the corresponding connection of the respective detector has an intermittent or poor connection with the respective load based on the comparison [0049; where an improper wiring configuration is determined].

Regarding Claim 13, Warren, as modified, teaches the invention of Claim 10 above and Warren teaches wherein the one or more processor are configured to compare a phase of a first signal comprising the respective signal from the respective detector with the input connected to a load [0074]; and 
a second signal comprising the respective signal from the respective detector with an input connected to the electrical power source [0074; where the phase of an open circuit and the phase of a closed circuit are compared to determine the status of a wiring connection and where phases of the voltage signal are implicit].

Regarding Claim 14, Warren, as modified, teaches the invention of Claim 13 above and Warren teaches wherein: in response to determining, based on the comparison, the first signal and the threshold signal are out of phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer or the second end of the load to the ground is lacking in connection or the first end of the load to the input of a detector is lacking in connection; and in response to determining, based on the comparison, the first signal and the threshold signal are in phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer is in connection, the second end of the load to the ground is in connection, and the first end of the load to the input of the detector is in connection [As modified above, see the rejection of Claim 10 for detailed discussion and where upon the detection of an open circuit the detector is not connected and upon detection of a closed circuit the system is connected].

Regarding Claim 15, Warren teaches a system for detection of equipment connections to a thermostat [fig 7], comprising
one or more processors implemented in circuitry [708; 732; 0072];
one or more terminals [at least the opposing sides of terminals C, W Y etc. at fig 7; 0073];
wherein a first terminal of the one or more terminals is configured to directly connect the equipment [0073; fig 7];
wherein a second terminal of the one or more terminals is configured to directly connect to electrical power [0073; 0076; 0078; fig 7]; and 
a first detector [at 712] connected to the first terminal and a second detector [at 712] connected to the second terminal [fig 7];
wherein each detector [712] is configured to provide a signal to the one or more processors relative to the corresponding terminal indicating a status of a connection of the corresponding terminal of the one or more terminals [0073; 0074];
and wherein the one or more processors [708; 732] is configured to: 
determine whether the first terminal connects to a load based on receiving pulses from the first detector, determine whether the equipment is in an OFF state, based on whether pulses from the first detector are in phase with pulses from the second detector [0073; where at least a voltage i.e. pulse is received by the processor from the detector; 0074; where the microprocessor will either “see” or “not see” voltage at the terminal from which the caparison would determine a ON or OFF status].
Warren does not teach outputting to a user interface a thermostat configuration based on determining whether the first terminal connects to the load.
However, Ribbich teaches a thermostat for controlling HVAC equipment [0001] that outputs to a user interface [204] a thermostat configuration based on determining whether the first terminal connects to a respective load i.e. equipment [0038; 0050; 0057; 0106; figs 4 & 7], Ribbich teaches that it is known that this arrangement provides a user the connection status of the respective terminals [0106].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to output to a user interface a thermostat configuration based on determining whether the first terminal connects to the load in view of the teachings of Ribbich in order to provide a user the connection status of the respective terminals.

Regarding Claim 16, Warren, as modified, teaches the invention above and Warren teaches wherein at least one terminal [at 684] of the one or more terminals is connected to a first end of a secondary winding of a transformer [at least the transformer at the location of FET SW shown in fig 7; where SSR circuit can be used in place of FET SW  and where SSR circuit has transformers as shown in fig 20; and where transformers have first and second windings]; and the equipment having a connection to a terminal of the one or more terminals has another connection to a second end of the secondary winding of the transformer [0074; 0129; figs 7 & 20].

Regarding Claim 17, Warren, as modified, teaches the invention above and Warren teaches wherein the second end of the winding of the transformer [as mentioned above] is connected to a ground [0074; 0075; 0129; figs 7 & 20].

Regarding Claim 19, Warren, as modified, teaches the invention above and Warren teaches a full wave rectifier [720] having a first input connected to the first end of the winding of the transformer [at 718] and a second input connected to the ground [0075; fig 7]; and a voltage regulator [724] having an input connected to an output of the full wave rectifier [720] and having an output configured to provide a DC voltage to the first detector, the second detectors and to the one or more processors [0075; fig 7].
Regarding first and second detector, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Ribbich et al. (US2018/0283716) as applied to claims 1 and 15 above, and further in view of Malik (US4362133).

Regarding Claim 4, Warren, as modified, teaches the invention above and Warren teaches wherein the one or more detectors [706] associated with loads are connected to general purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and 
the at least one detector connected to the electric power connects to an input of the one or more processors [0071; by inspection at fig 7].  Warren does not teach the processor has a maskable interrupt.
However, Malik teaches a microprocessor [100; fig 1] having a maskable interrupt [col 2, lines 33-40; fig 1] for the obvious advantage of providing programming flexibility into the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have wherein the processor has a maskable interrupt in view of the teachings of Malik in order to provide programming flexibility into the system.


Regarding Claim 18, Warren, as modified, teaches the invention above and Warren teaches wherein the first detector [at 712] connects to a general-purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and 
the second detector [at 712] connects to the one or more processors at an interface [708; 732; 0071; fig 7].  Warren does not teach the processor has a maskable interrupt.
However, Malik teaches a microprocessor [100; fig 1] having a maskable interrupt [col 2, lines 33-40; fig 1] for the obvious advantage of providing programming flexibility into the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have wherein the processor has a maskable interrupt in view of the teachings of Malik in order to provide programming flexibility into the system.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Ribbich et al. (US2018/0283716) as applied to claims 1 and 15 above, and further in view of Miyamoto (JPS5482051A).

Regarding Claims 6 and 20, Warren, as modified, teaches the invention above but does not explicitly teach wherein the first detector and the second detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground.
However, Miyamoto teaches a voltage abnormality detector [fig 3] having a circuit with a first resistor [R1] having a first end as an input; a first diode [D1] having an anode connected to a second end of the first resistor; a second resistor [R3] having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor [R2] having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode [D2] having an anode connected to the cathode of first diode and having a cathode connected to an output; and a capacitor [C1] having a first end connected to the first end of the third resistor [R2] and having a second end connected to ground [0016; fig 3] for the obvious advantage of protecting against voltage overshoot [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Warren to  have wherein a first detector and a second detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground in view of the teachings of Miyamoto in order to protect against voltage overshoot.
Regarding first and second detector, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Ribbich et al. (US2018/0283716) as applied to claim 3 above, and further in view of Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351").

Regarding Claim 7, Warren, as modified, teaches the invention of Claim 3 above and Warren teaches wherein the one or more terminals comprises: connections R and RC connected to the first end of the secondary winding of the transformer [0071; fig 7; where Rh and R are equivalents]; connection C and CC configured for a common connection to the ground [fig 7; where CC is used with respect to connection RC]; a connection W-OB configured for a heat pump [fig 7]; a connection W configured for heat [fig 7]; a connection Y configured for cooling; a connection Y2 configured for second stage cooling [fig 7]; or a connection F or G configured for a fan [0071; fig 7].  Warren does not explicitly teach a connection L configured for a heat pump; a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips.
However, Conner teaches a thermostat system [fig 6] having a connection L configured for a heat pump [0067; fig. 6]. Conner teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a connection to show fault signal to the thermostat and thereby improve the system [0067].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection L configured for a heat pump in view of the teachings of Conner in order to provide a connection to show fault signal to the thermostat and thereby improve the system.
Lastly, Warren 351 teaches a thermostat system [fig 3B] having a connection W2 configured for an auxiliary furnace and a connection E configured for auxiliary heat strips [0064; fig 3B] for the obvious advantage of providing flexibility of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips in view of the teachings of Warren 351 in order to provide flexibility to the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Ribbich et al. (US2018/0283716), Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351") as applied to claim 7 above, and further in view of Kompelien (US4328528).

Regarding Claim 8, Warren, as modified, teaches the invention of Claim 7 above and Conner teaches where a L line is connected to a load of the one or more loads for providing a heat pump alert [0067] but does not teach a Zener diode connected between an input of a detector of the one or more detectors.
However, Kompelien teaches a control circuit [fig 1] having a Zener diode [64] connected between an input of a detector [61] of the one or more detectors [col 5, lines 1-4; fig 1] for the obvious advantage of proving a diode with flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a Zener diode connected between an input of a detector of the one or more detectors in view of the teachings of Kompelien in order to provide flexibility to the system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763